SKOPIL, Senior Circuit Judge,
concurring:
The IJ in this case identified a number of inconsistencies in Singh’s testimony. Our original disposition cited four — when Singh joined his political party, the level of his involvement in that party, the circumstances that led to his second arrest, and the nature of the torture after that arrest. We concluded these are substantial inconsistencies that go to the heart of Singh’s claim of political persecution and therefore support the IJ’s adverse credibility finding.
In our amended disposition, we have abandoned that conclusion and now rely solely on Singh’s inconsistent explanations regarding who organized a funeral that he attended and the political affiliation of the deceased. While we clearly may differ on the materiality of any cited discrepancy and even our respective readings of the record, I question whether that ineonsis-tency alone should support an adverse credibility finding. Nonetheless, because I believe that the four inconsistencies cited in our original disposition do support such a finding, I concur in our decision to deny Singh’s petition for review.